ease 3:13-mj--00714 BRNHYCBMAT¢LESF%§WSYF§OLBT §ge 1 cgf 1 dzF>angf)l §

NORTHERN DISTRICT OF TEXA

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: RENEE HARRIS TOLIVER
DEPUTY CLERK: J. Amerson COURT REPORTER/TAPE NO: FTR
LAW CLERK: USPO/PTSO: ,
INTERPRETER: COURT TIME: q H\Ln
A.M. | P.M. 1200 DATE: November 02, 2018
[:ll\/IAG. NO. EDIST. CR, NO. 3118-mj-007l4-BK *SEALED* USDJ Magistrate Judge Renee Harris
Toliver (O
UNITED STATES OF AMERICA § @"O'm QCU" M&d' , AUSA
§ d J
v. § E
§ .
§ W \ \ll aw) Cc)>< m
DANIEL MENDOZA, JR (1) § COUNSEL FOR DEFENDANTS APPT j (A), Retd # (R), FPD f (F)

 

`XL’INITIAL APPEARANCE [JIDENTITY EJBOND HEARING EPRELIMINARY HEARING
m DETENTION HEARING ECOUNSEL DETERMINATION HEARING EREMOVAL HEARING EEXTRADITION HEARING
E EARlNG CONTINUED 0N cASE NO. EOTHER DISTRICT EDl\/ISION
DATE GF FEDERAL ARREsT/CUSTODY; 11/02/2018 ESURRENDER
m RULE 5/32 IJAPPEARED ON WRIT
DEFT FIRST APPEARANCE. DEFT ADVlSED OF RlGHTS/CHARGES EPROBATION/SUPERVISED RELEASE leLATOR
l:l DEFT FIRST APPEARANCE WITH cOUNSEL.
m DEFT EMW (MATERIAL WITNESS) APPEARED EJWITH EWITHOUT COUNSEL
REQUESTS APPOINTED COUNSEL.
MFINANCIAL AFFlDA\/IT EXECUTED.
m ORDER APPOINTING FEDERAL PUBLIC DEFENDER.
PRIVATE COUNSEL APPOINTED \!\]\ \l(lWl CO¢
[1 DEFT HAS RETAlNED cOUNSEL .
ll ARRAIGNMENT SET [S.{§ETENTION HEARING sET Wl~d\usdaq H[ 7 119 ¢ l tom bf\f'
JuA<-¢¢ '(`0[\.\/'€)(
§§PREMMINARY HEARING SET ll [`l l 13 d l pm EBOND HEARlNG SET
m cOUNSEL DETERMINATION HEARING SET
m 1DENT1TY/REM0\/AL HEARING SET
m BOND ESET EREDUCED TO $ ECASH m SURETY 13 10% E PR EUNS E3RD PTY EMW
m No BOND SET AT THIS TIME, _ DAY DETENTION ORDER TO BE ENTERED.
121 oRDER 0F TEMPORARY DETENTIoN/COMMITMENT PENDING HEARING ENTERED.
E ORDER oF DETENTION PENDING TRIAL ENTERED.
E) DEFT ADVISED OF COND!TlONS OF RELEASE.
E BOND EXECUTED EDEFT EMW RELEASED ESTATE AUTHQRITIES Ule
DEFT EMW REMANDED TO CUSTQDY.
DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
m WAl\/ER OF EPRELIMlNARY HEARING ERULE 5/32 HEARlNG EDETENTION HEARING
§ COURT FINDS PROBABLE CAUSE \JID EPC.
m DEFT FAILED TO APPEAR. ORAL 0RDER FOR ISSUANCE OF BENCH WARR NT. my n
m GOVERNMENT To NOTlFY FoRElGN CONSULAR.
E REMARKS;

 

 

 

 

 

 

    

 

